DETAILED ACTION

This office action is responsive to applicants’ amendment filed 5/20/2022 in reissue application 16/919,672 filed July 2, 2020 of US Patent Number US 10,195,950 B2 issued to Dow on Jan. 23, 2018.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,195,950 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely
apprise the Office of any information which is material to patentability of the claims under
consideration in this reissue application.

Response to Arguments
35 USC 251 Original Patent Requirement: Withdrawn in view of applicants’ amendment to the claims and specification being drawn to a separate embodiment concerned with the control of communication and communications protocols. 
35 USC 251 Recapture: Withdrawn in view of amendment to the claims and specification being drawn to a separate embodiment concerned with the control of communication and communications protocols as opposed to the performance of power transmitting based on the use of the user interface.
Claim Objection - 37 C.F.R. 1.173: Withdrawn in view of applicants’ amendment to the claims with proper status identifiers and an explanation of support for claim changes. 
Defective Reissue Oath/Declaration: While the examiner appreciates applicants’ efforts to correct of the previous oath/declarations’ deficiencies, the currently filed oath/declaration remains defective for the following reasons:
1) Applicants oath/declaration cites cancelled claim 14 but fails to identify any of the currently pending claims which applicants seek to broaden or identify the specific broadening language within the claim. Applicants declaration filed 5/20/2022 recites:


    PNG
    media_image1.png
    85
    703
    media_image1.png
    Greyscale


37 C.F.R. 1.175(b) recites:
(b) If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor’s oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.

Accordingly, applicants’ declaration filed 5/20/2022 remains defective. 


35 USC 102/103 rejections: Applicants arguments have been fully considered but are now moot based on new grounds of rejection set forth below.





Reissue Oath/Declaration
The reissue oath/declaration filed 5/20/2022 with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application. See 37 CFR 1.175 and MPEP § 1414. The declaration states in-part: 

It is not sufficient for an oath/declaration to merely state “this application is being filed to correct errors in the patent which may be noted from the changes made in the disclosure.” Rather, the oath/declaration must specifically identify an error. In addition, it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 (1987). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.
	Applicants oath/declaration cites cancelled claim 14 but fails to identify any of the currently pending claims which applicants seek to broaden or identify the specific broadening language within the claim. Applicants declaration filed 5/20/2022 recites:


    PNG
    media_image1.png
    85
    703
    media_image1.png
    Greyscale


37 C.F.R. 1.175(b) recites:
(b) If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor’s oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.

Claims 21-34 are rejected as being based upon a defective reissue declaration by the inventor under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175. 
The nature of the defect(s) in the declaration by inventor is set forth in the discussion above in this Office action.

Claim Interpretation

During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).  Therefore, unless one of the exceptions applies below, Examiner will interpret the limitations of the claims using the broadest reasonable interpretation.

	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiner finds that Patent Owner has not provided any lexicographic definitions, either express or implied, for any claim terms or phrases with any reasonable clarity, deliberateness and precision.  Examiner concludes that Applicant has not acted as its own lexicographer.

	Claim Interpretation Under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183.  Although the claims herein recite neither “step for” nor “means for”, a three prong test will be performed (As noted in MPEP §2181) to determine if there is a means-plus-function type or step-plus-function type limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
	Independent claims 21, 28 and 29  recite the following Functional Phrases: 
FP#1: claims 21, 28 and 29 recite: a wireless power receiver controller configured to 

control a communication of information, by a communication module of the controller, for a wireless transmission of energy to the vehicle from a power transmission device outside the vehicle

FP#2: claims 21, 28 and 29 further recite: a parking assistance system comprising a processor, the PAS being configured to: 

control an automated movement of the vehicle

FP#3: claims 21, 28 and 29 further recite: a data communication system configured to (according to – claim 29) 

provide data communication according to communication protocols

 3-Prong Analysis: Prong (A)
As an initial matter, the Examiner finds that FP#1-FP#3 do not use the phrase “step for” or “means for”.  The issue arising under Prong (A) then becomes whether or not the lack of use of the phrase “step for” or “means for” takes FP#1-FP#3 out of the ambit of §112(f).  After reviewing this limitations, Examiners find that FP#1-FP#3 recite the following functions: 
FP#1: claims 21, 28 and 29 recite: a wireless power receiver controller configured to 

control a communication of information, by a communication module of the controller, for a wireless transmission of energy to the vehicle from a power transmission device outside the vehicle

FP#2: claims 21, 28 and 29 further recite: a parking assistance system comprising a processor, the PAS being configured to: 

control an automated movement of the vehicle

FP#3: claims 21, 28 and 29 further recite: a data communication system configured to (according to – claim 29) 

provide data communication according to communication protocols

In other words, the wireless power receiver controller,  data communication system and parking assistance system being “configured to” are simply generic place holders for the term “means” in performing the recited functions relating to transmit/receive, output, request, generate and move as recited above. However, regarding FP#2-FP#3 the terms data communication system (disclosed as IEEE 802.11p in Figs. 4-6) and parking assistance system (disclosed as PAS at 2:49. 17:28) are known terms of art and would be known to perform the functions of provide data communication and control an automated movement of the vehicle as claimed. Accordingly, FP#2-FP#3 fail prong A and do not invoke 112(f). Regarding FP#1, wireless power receiver controller, term is not a term of art and would not be known to perform the entire function as claimed without the use of special programming (e.g. an algorithm). Hence, FP#1 meets prong A. 


3-Prong Analysis: Prong (B)
FP#1 meets invocation prong (B) because it recites the function for wireless power receiver controller, relating to controlling a communication of information as noted above. 


3-Prong Analysis: Prong (C)
FP#1  meets invocation prong (C) because FP#1 does not recite sufficient structure for performing the entire claimed function. Based upon a review of the aforementioned claims, the Examiners find that FP#1 recite very little structure, if any, for performing the claimed function which is not further modified by sufficient structure, material, or acts for performing said function. In other words, because the recited functions are not modified by sufficient structure, material or acts for achieving the specified function, the Examiner concludes that FP#1 meets invocation Prong (C).
In view of the Examiners findings above that FP#1 meets invocation prongs (A)-(C), the Examiners conclude that FP#1 invokes interpretation under 35 U.S.C. §112 (f).

Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112(f), the next step is to determine the corresponding structure/algorithm as described in the specification for performing the recited function.  See MPEP §2181(II).
As argued by applicants at page 28 of their response, the wireless power receiving controller is interpreted as FIG. 5 of the ‘950 specification disclosing a power receiving module that controls the receiving and transmitting of data with a communication module of the power receiving module, also as a component of the data communication system, e.g., where the power receiving module controls and selectively implements the appropriate protocols Tables 1-10 and 13-14, as well as aa non-limiting example where the communication module also is configured in accordance with IEEE 802.11(p) to at least communicate with the power transmitting device to control the transmission of energy to the vehicle. Hence, the recited wireless power receiving controller is interpreted as the power receiving module of FIG. 5 inclusive of a wireless power receiver system that includes at least a communication module.
In light of the above, claims will be limited to the corresponding structures of any general equivalents thereof consistent with the ‘950 specification as noted above. (See Id) 


Claim Rejections - 35 USC § 103
As best understood, claim(s) 21-39 are rejected under 35 U.S.C. 102 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2013/0335015 to Ichikawa in view of AAPA. (e.g. applicants’ response of 5/20/2022 at page 49-57)

21.  A power transmission device installed in a vehicle, the device comprising: (Ichikawa: Figs. 1, 2, 7 and 8)1

a wireless power receiver controller configured to control a communication of information, by a communication module of the controller, for a wireless transmission of energy to the vehicle from a power transmission device outside the vehicle;
	Ichikawa discloses a power receiving module shown as power receiving unit 110 (inclusive of 200) that is capable of data communication via communication unit 230 with receiving module 110 (inclusive of 100) (Fig. 7[110] inclusive of vehicle position Fig. 9)2

a parking assistance system (PAS) comprising a processor, the PAS being configured to
control an automated movement of the vehicle; and

Ichikawa discloses a parking assistance system shown as parking assist control that is capable of receiving position data and vehicle positioning. (e.g. at [0195, 0205] Figs. 16B, 27 and 29) This feature is further disclosed as AAPA in applicants’ response of 5/20/2022 pages page 49-57.

a data communication system configured to provide data communication according to
communication protocols,

Admitted prior art per applicants’ response of 5/20/2022 at page 50.


wherein the data communication system:
provides, by the controller to the PAS, position data for matching a position of the vehicle with a charging position corresponding to a position of the power transmission device, the position data including one or more of front, rear, left, and right coordinates of the vehicle; and

Admitted prior art per applicants’ response of 5/20/2022 at page pages 51-55. Also disclosed by Ichikawa Figs. 30 and 31B.

provides, from the PAS to the controller, a charging start command after the position of the vehicle is matched to the charging position by the movement by the PAS based on the position data, the PAS being an interface between the controller and a user.

Admitted prior art per applicants’ response of 5/20/2022 at page pages 50-51. Also disclosed by Ichikawa Fig. 31B.


22.  The power transmission system of claim 21, wherein the data communication system provides, from the PAS to the controller, a request for the position data, and provides the position data, by the controller to the PAS, in response to the request.

	Ichikawa discloses that parking assistance is based on position data. (e.g. Fig. 16B, [0200] - parking target position information) AAPA 5/20/2022 at page 49-57.

23.  The power transmission system of claim 21, wherein the data communication system provides, by the controller to the PAS, charging-related state information and state information related to the controller.

Ichikawa discloses receiving charging related state information (e.g. at [0111] – state of charge) AAPA 5/20/2022 at page 49-57.


24. The power transmission system of claim 21, wherein the data communication system provides, from the PAS to the controller, information about a ready state of the PAS, the charging start command, and a charging completion command. 

(Ichikawa at Figs. 16B, e.g. S450) AAPA 5/20/2022 at page 49-57.


25. The power transmission system of claim 21, wherein the position of the power transmission device is passively generated by a user interface of the vehicle, and
wherein the data communication system provides the position of the power transmission
device from the user interface to the controller, as another interface between the controller and
the user.

Ichikawa discloses a power transmitting module shown as power transmitting unit 220 (inclusive of 200) that is capable of data communication via communication unit 230 with receiving module 110 (inclusive of 100). As noted above, to the extent that Ichikawa’s power transmitting unit is not considered to be located outside of the vehicle, this feature would be an obvious design choice to one of ordinary skill in the art as an obvious was of improving accessibility. (Ichikawa at [0111, 0115, 0127, 0206,] Figs 1, 2, 7, 8, 16A, 31A) AAPA 5/20/2022 at page 49-57.


26. The power transmission system of claim 21, wherein the position of the power transmission device is automatically generated by the PAS, and wherein the data communication system provides, from the PAS to the controller, the position of the power transmission device.

Ichikawa discloses a parking assistance system shown as parking assist control that is capable of receiving position data and vehicle positioning. (e.g. at [0195, 0205] Figs. 16B, 27 and 29) AAPA 5/20/2022 at page 49-57.


27. The power transmission system of claim 21, wherein the position data comprises one or more of front coordinate correction data, rear coordinate correction data, left coordinate correction data, and right coordinate correction data.

Ichikawa discloses position data as coordinates. (Figs. 6, 16B, 31B, [0094 – corrected based distance from sensor) AAPA 5/20/2022 at page 49-57

28. (new) A power transmission system installed in a vehicle, the system comprising: (Ichikawa: Figs. 1, 2, 7 and 8)

a wireless power receiver controller configured to control a communication of information, by a communication module of the controller, for a wireless transmission of energy to the vehicle from a power transmission device outside the vehicle;

Ichikawa discloses a power receiving module shown as power receiving unit 110 (inclusive of 200) that is capable of data communication via communication unit 230 with receiving module 110 (inclusive of 100) (Fig. 7[110] inclusive of vehicle position, Fig. 9)

a parking assistance system (PAS) comprising a processor, the PAS being configured to
control an automated movement of the vehicle; and
Ichikawa discloses a parking assistance system shown as parking assist control that is capable of receiving position data and vehicle positioning. (e.g. at [0195, 0205] Figs. 16B, 27 and 29) This feature is further disclosed as AAPA in applicants response of 5/20/2022 pages page 49-57.

a data communication system configured to provide data communication according to
communication protocols,

Admitted prior art per applicants’ response of 5/20/2022 at page 50.

wherein the data communication system:
provides, by the controller to the PAS, position data for matching a position of the vehicle with a charging position corresponding to a position of the power transmission device, the position data including one or more of front, rear, left, and right coordinates of the vehicle; and

Admitted prior art per applicants’ response of 5/20/2022 at page pages 51-55. Also disclosed by Ichikawa Figs. 30 and 31B.

provides, from the PAS to the controller, a charging start command after the position of the vehicle is matched to the charging position by the movement by the PAS based on the position data, the PAS being an interface between the controller and a user.

Admitted prior art per applicants’ response of 5/20/2022 at page pages 50-51. Also disclosed by Ichikawa Fig. 31B.


29. (new) A charging method of a power transmission device, the charging method
comprising: (Ichikawa: Figs. 1, 2, 7 and 8)

transmitting, from a power receiving module, position data for matching a position of the
vehicle with a charging position corresponding to a position of a power transmission device
installed outside the vehicle, the position data including one or more of front, rear, left, and right
coordinates of the vehicle: and

	Ichikawa discloses a power receiving module shown as power receiving unit 110 (inclusive of 200) that is capable of data communication via communication unit 230 with receiving module 110 (inclusive of 100) (Fig. 7[110] inclusive of vehicle position Fig. 9
Ichikawa further discloses vehicle position is determined based on X and Y position (e.g. at [0184-0185]) which would inherently include the four corners (.e.g. front/rear) of the vehicle. (Figs. 28 & 29)3 

receiving, by a parking assistance system, the position data: (Figs. )
moving, by the parking assistance system, the vehicle based on the position data: and
transmitting, from the parking assistance system to the power receiving module, a
charging start command after the position of the vehicle matches the charging position.

Ichikawa discloses a parking assistance system shown as parking assist control that is capable of receiving position data and vehicle positioning. (e.g. at [0195, 0205] Figs. 16B, 27 and 29) Ichikawa further discloses a charging start command at Figs. 16B, e.g. S450.

29. A power transmission method of a power transmission system of a vehicle, the charging method comprising: (Ichikawa: Figs. 1, 2, 7 and 8)

moving the vehicle using a parking assistance system (PAS) of the vehicle, the PAS comprising a processor and is configured to control an automated movement of the vehicle; 

Ichikawa discloses a parking assistance system shown as parking assist control that is capable of receiving position data and vehicle positioning. (e.g. at [0195, 0205] Figs. 16B, 27 and 29) This feature is further disclosed as AAPA in applicants’ response of 5/20/2022 pages page 49-57.

and providing data communication using a data communication system configured according to communication protocols, including:

Admitted prior art per applicants’ response of 5/20/2022 at page 50.

providing, to the PAS by a wireless power receiver controller configured to control a communication of information by a communication module of the controller for a wireless transmission of energy to the vehicle from a power transmission device outside the vehicle, position data for matching a position of the vehicle with a charging position corresponding to a position of the power transmission device, the position data including one or more of front, rear, left, and right coordinates of the vehicle; and

Admitted prior art per applicants’ response of 5/20/2022 at page pages 51-55. Also disclosed by Ichikawa Figs. 30 and 31B.

providing, from the PAS to the controller, a charging start command after the position of the vehicle is matched to the charging position by the moving of the vehicle by the PAS based on the position data, the PAS being an interface between the controller and a user.

Admitted prior art per applicants’ response of 5/20/2022 at page pages 50-51. Also disclosed by Ichikawa Fig. 31B.


30. The charging method of claim 29, wherein the data communication system provides, from the PAS to the controller, a request for the position data, and provides the position data, by the controller to the PAS, in response to the request

Ichikawa discloses that parking assistance is based on position data. (e.g. Fig. 16B, [0200] - parking target position information) Admitted prior art per applicants’ response of 5/20/2022 at page pages 49-57.


31. The charging method of claim 29, wherein the providing of the data communication further comprises providing, by the controller to the PAS, charging-related state information and state information related to the controller..

Ichikawa discloses receiving charging related state information (e.g. at [0111] – state of charge) Admitted prior art per applicants’ response of 5/20/2022 at page pages 49-57.

32. The charging method of claim 29, wherein the providing of the data communication further comprises providing, from the PAS to the controller, information about a ready state of the PAS, the charging start command, and a charging completion command.

Ichikawa discloses state, charging start command, and a charging completion
Command. (See, e.g. Fig. 31B, 16B[S450]) Admitted prior art per applicants’ response of 5/20/2022 at page pages 49-57.

33. The charging method of claim 29, wherein the position of the power transmission device is passively generated by a user interface of the vehicle, and wherein the providing of the data communication further comprises providing the position of the power transmission device from the user interface to the controller, as another interface between the communication module and the user.

Ichikawa discloses communicating the state of the PAS (Figs. 16B and 31B) Admitted prior art per applicants’ response of 5/20/2022 at page pages 49-57.

34. (The) charging method of claim 29, wherein the position of the power transmission device is automatically generated by the PAS, and wherein the providing of the data communication further comprises providing the position of the power transmission device from the PAS to the controller.

Ichikawa discloses a parking assistance system shown as parking assist control that is capable of receiving position data and vehicle positioning. (e.g. at [0195, 0205] Figs. 16B, 27 and 29) Admitted prior art per applicants’ response of 5/20/2022 at page pages 49-57.

35. The power transmission system of claim 21, further comprising a user interface for provision of an indication of a charging request by the user, wherein the data communication system provides the indication of the charging request to the controller, as another interface between the controller and the user.

Admitted prior art per applicants’ response of 5/20/2022 at page pages 54-57. Ichikawa discloses charging request in indication at Figs. 16B and 31B. 
36. The power transmission system of claim 21, wherein the controller is a
portion of a wireless power receiver system that includes a wireless power transfer pickup and a
rectifier for rectifying the wirelessly transmitted energy, received by the wireless power transfer
pickup, for generating DC energy.

37. The power transmission system of claim 21, further comprising a display
that displays a charging progressing state regarding the wireless transmission of energy,
between a transmitting coil of the power transmission device and a receiving coil included in a
wireless power receiver system of the vehicle that includes the controller.

	Ichikawa discloses receiving charging related state information (e.g. at [0111] – state of charge) AAPA 5/20/2022 at page 49-57.

38. The power transmission system of claim 21, wherein the wireless power receiver controller regulates operation of a rectifier that is provided energy from a receiving coil
of the vehicle, which receives the wireless transmitted energy from the power transmission
device.

	Ichikawa at [0097, 0103] and Fig. 7 disclosing rectifier 180 providing energy to coil 113.


39. The power transmission method of claim 29, further comprising displaying
a charging progressing state regarding the wireless transmission of energy, between a transmitting coil of the power transmission device and a receiving coil included in a wireless
power receiver system of the vehicle that includes the controller.

Ichikawa discloses receiving charging related state information (e.g. at [0111] – state of charge) AAPA 5/20/2022 at page 49-57.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

MOTIVATION TO COMBINE
It would have been obvious to one having ordinary skill in the art at the time the
invention was made to combine the various embodiments of Ichikawa and AAPA to realize the invention as claimed. (e.g. locating the power transmitting unit outside of the vehicle would be an obvious design choice for improving accessibility), See e.g. MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness. I. A. Combining prior art elements according to known methods to yield predictable results. In this case all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Fred Ferris whose telephone number is 571-272-3778.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Hetul Patel can be reached at (571) 272-4184.
The fax phone number for the organization where this application or proceeding is
assigned is 571-273-9000. Information regarding the status of an application may be obtained
from the Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992      

/Woo H Choi/
Primary Examiner, Art Unit 3992

/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 To the extent that Ichikawa’s power transmitting unit is not considered to be located outside of the vehicle, this feature would be an obvious design choice to one of ordinary skill in the art as an obvious was of improving accessibility. 
        2 Ichikawa’s receiving module appears to meet the requirement for power receiving module of  FIG. 5 inclusive of a wireless power receiver system that includes at least a communication module noted in the 112(f) interpretation above. 
        3 Prior art Widmer et al likewise discloses cartesian coordinates locating vehicle position. (See, e.g. Figs. 21A-23B)